DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment filed Sept. 9, 2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed Sept. 9, 2022, with respect to the rejection(s) of claim(s) 1-5, 8-15, and 18-24  under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered reference. The reference teaches the new limitation recited in each of the independent claims 1, 13, and 23 “wherein (i) the core is doped with a first doping and a second doping and  (ii) the first cladding is doped with a third doping”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-15, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. “250 W clad pumped Raman all-fiber laser with brightness enhancement” Optics Letters, vol. 43, issue 4, pp. 711-714 (2018) in view of Komine  (US 2005/0078353) (cited in Applicant’s IDS) and further in view of Kukensov (US 2003/0142393). 
With regard to claim 13, Shamir discloses as part of a Raman fiber laser, a fiber comprising a core, a first cladding around the core, and  a second cladding around the first cladding, wherein the core and the first cladding are fused silica, the core is doped with GeO2, and the cladding is doped with fluorine (p. 712, 5th para.) The GeO2 corresponds to the first doping and the fluorine corresponds to the third doping of the claim.  The core is 25 m and has a numerical aperture (NA) of 0.065 and the inner cladding is 45 m and has a NA of 0.22 (p. 712, 5th complete para.). The pump light is input  into the cladding (p. 712, 4th para.). It was well-known in the art that the NA of the core and the clad determine the number of modes propagating in the core (amplifying light) and the clad (pump light), respectively. The values of the NA are routinely changed by doping the fused silica to change the refractive index.  One skilled in the art, e. g. an optical engineer, would have found it obvious to obtain values of the NA for the core and the inner cladding as claimed, for restricting the number of modes while maintaining large mode area, by routine calculation and experimentation.
 Shamir does not disclose that the core is additionally doped with a second dopant. However, in the same field of endeavor, Kukensov teaches a Raman fiber amplifier comprising an optical fiber comprising a core and a first cladding. The core and the cladding comprise fused silica, wherein the cladding is doped with fluorine, and the core is doped with one or more of P, Ge, Al, B, F, Be, and Te (para. [0040]). The doping of the core with more than one of the listed dopants  provides the guiding of the optical signal in the core and the pump light in the first cladding, as required in the fiber of Shamir, and therefore would have been obvious to one skilled in the art, e. g. an optical engineer.
Neither Shamir nor Kukensov disclose that the fiber is part of a Raman fiber amplifier, and the core is configured to receive a seed beam.  However, in the same field of endeavor, Komine teaches (Figure)  a Raman fiber amplifier with a core (64)  and an inner cladding (66) surrounded by an outer cladding (68). The core is configured to receive a seed beam (from Stokes seed source)  and the inner cladding is configured to receive a pump beam (from fiber-coupled diode arrays 22).  The configuration taught by Komine results in amplification of a seed beam, which may be low power, to higher powers.  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the fiber of Shamir, as doped following the teaching of Kukensov, into a Raman fiber amplifier as taught by Komine, to obtain high-brightness light at the wavelength of the seed source. 
Claim(s) 1-5, 8, 11-12, 14-15, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Komine  (US 2005/0078353) (cited in Applicant’s IDS) in view of Shamir  “250 W clad pumped Raman all-fiber laser with brightness enhancement” Optics Letters, vol. 43, issue 4, pp. 711-714 (2018), and  further in view of Kukensov (US 2003/0142393). 
With regard to claim 1, Komine discloses a system (see Figure) comprising a seed laser  (Stokes seed source) configured to generate a seed beam, multiple arrays of semiconductor diode lasers configured to generate multiple pump beams, and a Raman amplifier comprising a core (64)  and an inner cladding (66) surround by an outer cladding (68) . The core is configured to receive a seed beam (from Stokes seed source)  and the inner cladding is configured to receive a pump beam (from fiber-coupled diode arrays 22).  Komine does not disclose the specific core and inner cladding diameters and numerical apertures  claimed. However, Shamir teaches  as part of a Raman fiber laser, a fiber comprising a core, a first cladding around the core, and  a second cladding around the first cladding, wherein the core and the first cladding are fused silica, the core is doped with GeO2, and the cladding is doped with fluorine (p. 712, 5th para.)  The core is 25 m and has a numerical aperture (NA) of 0.065 and the inner cladding is 45 m and has a NA of 0.22 (p. 712, 5th complete para.). These NA values are close to the claimed ranges. The pump light is input  into the cladding (p. 712, 4th para.). It was well-known in the art that the NA of the core and the clad determine the number of modes propagating in the core (amplifying light) and the clad (pump light), respectively. The values of the NA are routinely changed by doping the fused silica to change the refractive index.  One skilled in the art, e. g. an optical engineer, would have found it obvious to obtain values of the NA for the core and the inner cladding as claimed, for restricting the number of modes while maintaining large mode area, by routine calculation and experimentation. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose values of the NA and diameter of the core and inner cladding, as taught by Shamir  to obtain high brightness, single mode amplified output of the seed light at particular wavelengths.
Neither Komine nor Shamir  disclose that the core is additionally doped with a second dopant. However, in the same field of endeavor, Kukensov teaches a Raman fiber amplifier comprising an optical fiber comprising a core and a first cladding. The core and the cladding comprise fused silica, wherein the cladding is doped with fluorine, and the core is doped with one or more of P, Ge, Al, B, F, Be, and Te (para. [0040]). The doping of the core with more than one of the listed dopants  provides the guiding of the optical signal in the core and the pump light in the first cladding, as required in the fiber of Shamir as part of the Raman amplifier of Komine, and therefore would have been obvious to one skilled in the art, e. g. an optical engineer.
With regard to claims 2 and 14, Komine (in para. [0018]) discloses the pump wavelength spectrum is broader than the seed or amplification wavelength.
With regard to claim 4, Komine discloses a pump/seed combiner (28) to spatially overlap the pump beam and the seed beam and provide the beams to the Raman amplifier. 
With regard to claims 5 and 15, the fused silica core is doped with germanium (Shamir, p. 712, 5th para.). The inner cladding has a higher refractive index than the core. Since it was notoriously well-known that doping silica with aluminum results in a higher refractive index, such doping would have been obvious to one skilled in the art, e. g. an optical engineer. The Examiner has taken Official Notice of this fact. 
With regard to claims 8 and 18, the dimensions of the core and first cladding are configured to limit the core to performing a single Stokes shift relative to the pump wavelength (Shamir p. 712, 3rd para.).
With regard to claims 11 and 21, the power of the amplified output beam in Shamir is 250 W; however this is a laser without a seed beam.  Shamir shows an output beam with an M2 of between 1.1 and 3 (p. 713, 4th para.)  It would have been obvious to one skilled in the art, to adapt the amplifier of Komine by incorporating the fiber taught by Shamir in order to obtain a higher output power, such as 6 kW, and a M2 factor less than 1. 4,  based on the power of the seed light and by routine experimentation.
With regard to claims 12 and 22, the seed beam has a wavelength of 1080 nm (Shamir, p. 712, 7th para. and Fig. 2) while the pump beams have a wavelength of  1030 nm (Shamir, 6th para.).  The core is 25 m and the inner cladding is 45 m (p. 712, 5th complete para.). 
With regard to claim 23, the method is merely the normal operation of the Raman amplifier of Komine as modified by choosing the fiber taught by Shamir, and doped using the teaching of Kukensov,  and therefore would have been obvious for the same reasons as claim 1.
With regard to claim 24, the method of generating and combining the pump beams is the obvious as part of the operation of the amplifier and the combiner disclosed by Komine and explained in claims 2 and 4.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komine , Shamir  and Kukensov as applied to claims 1 above, and further in view of Gnauck et al. (US 2019/0103917). Shamir discloses SBS (stimulated Brillouin scattering) is undesirable in high power systems (1st para.) Neither Komine nor Shamir disclose the Raman amplifier is configured to suppress modulation of the seed beam in the core based on temporal fluctuations in an intensity of the optical pump power provide by the pump beams. However,  Gnauck teaches  (fig. 1)in the same field of endeavor, a Raman fiber amplifier, in which a seed beam (from transmitter 110) is amplified in a fiber (126) pumped by multiple diode lasers (optical pump 150, Fig. 3). Each pump laser diode is modulated by modulators (310), and such modulation may be amplitude (intensity) modulation (para.[0053]). The modulation of the pumps results in suppression of SBS (stimulated Brillouin scattering). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to modulate the pump in the Raman amplifier of Komine as modified by Shamir and Kukensov,  to avoid SBS and modulation of the seed beam.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir, Kukensov, and Komine as applied to claims 1 above, and further in view of Gnauck et al. (US 2019/0103917).  Shamir discloses SBS (stimulated Brillouin scattering) is undesirable in high power systems (1st para.)  None of Komine, Shamir, or Kukensov  disclose the Raman amplifier is configured to suppress modulation of the seed beam in the core based on temporal fluctuations in an intensity of the optical pump power provide by the pump beams. However,  Gnauck teaches  (fig. 1)in the same field of endeavor, a Raman fiber amplifier, in which a seed beam (from transmitter 110) is amplified in a fiber (126) pumped by multiple diode lasers (optical pump 150, Fig. 3). Each pump laser diode is modulated by modulators (310), and such modulation may be amplitude (intensity) modulation (para.[0053]). The modulation of the pumps results in suppression of SBS (stimulated Brillouin scattering). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to modulate the pump in the fiber of Shamir as modified by doping as taught by Kukensov, to the Raman amplifier of Komine,  to avoid SBS and undesirable modulation of the seed beam.
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645